DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed 10/20/20 has been entered and made of record.
	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/20/20 and 11/25/20 are in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 11 and 19 are objected to because of the following informalities:
In claims 11 and 19, line 2 recites, “the vehicle including including”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (U.S. Pub. No. 2014/0278065; cited in the IDS filed 10/20/20) and Sato et al. (U.S. Patent No. 7,176,959; cited in the IDS filed 10/20/20).
In regard to claim 11, Ren teaches a method for a sensor-based and memory-based representation of a surroundings of a vehicle (i.e. vehicle display system 100 displays graphical representations of objects and the vehicle to enable the vehicle operator to view the environment around the vehicle) (Fig. 1; para[0023]), the vehicle including including at least one imaging sensor configured to detect the surroundings (i.e. range sensors 172 to generate a plurality of point clouds; in-vehicle cameras 168 to capture photographic data) (Fig. 1; para[0029]-[0030]), the at least one imaging sensor including at least one camera (i.e. in-vehicle cameras 168 to capture photographic data) (Fig. 1; para[0030]), the method comprising the following steps: 
detecting a sequence of images, the images being camera images (i.e. digital data corresponding to a plurality of photographs that the in-vehicle cameras 168 generate corresponding to the environment and objects around the vehicle) (Fig. 1; para[0026]); 
determining distance data based on the detected images and/or based on a distance sensor of the vehicle, the distance data including distances between the vehicle and objects in the surroundings of the vehicle (i.e. in an embodiment where the range sensors 172 include passive range finding cameras, the processor 108 identifies corresponding pixel locations in the photographic image data from multiple images and identifies the range to a small portion of the object using, for example, triangulation between the first and second images; in-vehicle information system 104 generates a large number of points in various locations throughout the environment around the vehicle 102 to identify the distance and approximate shape of objects in the environment around the vehicle) (Fig. 1; para[0037]-[0038]); 
generating a three-dimensional structure of a surroundings model based on the distance data (i.e. Fig. 2 depicts a process for generation of a graphical display of objects in a physical environment around a vehicle using photographic data generated by cameras in the vehicle and geometric data that approximate the objects in the physical environment around the vehicle) (Fig. 2; para[0039]-[0040]); 
loading a synthetic object model based on the recognized object (i.e. the processor 108 extracts one or more features from the 3D point cloud data and generates hashes corresponding to the extracted features; the processor stores the hashes in the point cloud history cache 154 in association with the corresponding 3D ; 
adapting the generated three-dimensional structure of the surroundings model based on the synthetic object model and based on the distance data (i.e. process 400 continues with deformation of the projection surface to correspond to the identified 3D proxy template for the generated point cloud data (block 424); during the deformation process, the processor 108 positions the 3D proxy template object at a location and with an orientation that corresponds to the point cloud data in the virtual environment around the vehicle 102; because the 3D proxy template model is a regular polygon, the processor 108 translates one or more vertices in the polygons that form the projection surface onto the surface of the 3D proxy template to deform the projection surface) (Fig. 4; para[0060]; entire process of Fig. 4 covered in para[0055]-[0061]); and 
displaying the adapted surroundings model (i.e. block 236 of Fig. 2; generation of a visual depiction of at least a portion of the projection surface including a 3D proxy model corresponding to the vehicle 102 on a display device in the vehicle 102; graphical depiction of the vehicle 102 in the virtual environment; display device is a 3D display device) (para[0063]).  
recognizing, by a neural network, at least one object in the surroundings of the vehicle based on the detected images.
In the same field of endeavor, Sato teaches recognizing, by a neural network, at least one object in the surroundings of the vehicle based on the detected images (i.e. the obstacle determination steps S32 and S33 can be realized using a neural network and the like; a neural network can output a pattern amount previously-learnt patterns that is most approximate to the input; by making a neural network learn a large amount of data on various cars as “car patterns” and a large amount of data on various motorcycles as “motorcycle patterns”, it is possible to determine whether or not the detected obstacle data indicates a car or a motorcycle; wherein the cars and motorcycles are considered to be an “object”; Fig. 47 shows an example of a virtual obstacle shape) (Fig. 26; col. 16, lines 26-59; Fig. 47; col. 22, lines 32-35).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Ren and Sato because Sato teaches a vehicle surroundings display device capable of allowing the user to accurately recognize the position of neighboring objects that is important in driving operation (See, for example, col. 3, lines 3-8 of Sato).  Therefore, it would have been obvious to combine the teachings of Ren and Sato.
In regard to claim 12, Ren and Sato teach all of the limitations of claim 11 as discussed above.  In addition, Ren teaches further comprising the following steps: 
adapting the generated three-dimensional structure of the surroundings model additionally based on the ascertained object orientation (i.e. during the .  
However, while Ren teaches range and orientation data for a virtual environment (para[0037]), it does not explicitly teach ascertaining, by the neural network, an object orientation of the recognized object based on the detected images.
In the same field of endeavor, Sato teaches ascertaining, by the neural network, an object orientation of the recognized object based on the detected images (i.e. when the neighboring obstacle is a vehicle, the processing may be switched by determining the orientation of the vehicle; the orientation of a vehicle can be determined by detecting a number plate and a tire in the obstacle region detected by the obstacle detection means 12; a number plate can be detected from a camera image; small regions are cut from an image and input into a neural network after being subjected to edge emphasizing and size scaling) (col. 14, lines 55-67).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Ren and Sato for the same reasons as those discussed above for claim 11.
In regard to claim 13, Ren and Sato teach all of the limitations of claim 11 as discussed above.  In addition, Ren teaches further comprising the following steps: 
assigning the distances in the distance data to a recognized object instance (i.e. in-vehicle information system 104 generates a large number of points in various locations throughout the environment around the vehicle 102 to identify the ; and 
adapting the generated three-dimensional structure of the surroundings model additionally based on the object instance assigned to the distance data (i.e. process 400 continues with deformation of the projection surface to correspond to the identified 3D proxy template for the generated point cloud data (block 424); during the deformation process, the processor 108 positions the 3D proxy template object at a location (i.e. “distance data”) and with an orientation that corresponds to the point cloud data in the virtual environment around the vehicle 102) (Fig. 4; para[0060]; entire process of Fig. 4 covered in para[0055]-[0061]).  
However, Ren does not explicitly teach recognizing, by the neural network, an object instance in the surroundings of the101200752.1 5vehicle based on the detected images.
In the same field of endeavor, Sato teaches recognizing, by the neural network, an object instance in the surroundings of the101200752.1 5vehicle based on the detected images (i.e. the obstacle determination steps S32 and S33 can be realized using a neural network and the like; a neural network can output a pattern amount previously-learnt patterns that is most approximate to the input; by making a neural network learn a large amount of data on various cars as “car patterns” and a large amount of data on various motorcycles as “motorcycle patterns”, it is possible to determine whether or not the detected obstacle data indicates a car or a motorcycle; wherein the cars and motorcycles are considered to be an “object”; Fig. 47 shows an example of a virtual obstacle shape) (Fig. 26; col. 16, lines 26-59; Fig. 47; col. 22, lines 32-35).

In regard to claim 14, Ren and Sato teach all of the limitations of claim 11 as discussed above.  In addition, Ren teaches further comprising the following steps:
ascertaining a texture for the adapted three-dimensional structure of the surroundings model based on the detected images (i.e. fixed cameras and moveable digital cameras to generate the photographic image data of the environment around the vehicle 102; the processor 108 stores the mosaic photographic data in the memory 120 as photographic texture data 136) (para[0034]); and 
displaying the adapted surroundings model with the ascertained texture (i.e. the GPU 116 projects the photographic texture data onto a deformed projection surface in a virtual environment to form a visual representation of the environment around the vehicle 102) (para[0034], [0062]).  
In regard to claim 15, Ren and Sato teach all of the limitations of claim 11 as discussed above.  In addition, Ren teaches wherein the adapted surroundings model displayed corresponds to a specified area around the vehicle (i.e. graphical depiction of the vehicle 102 in the virtual environment; display device is a 3D display device; in another embodiment, the cameras 168 include fields of view covering only a portion of the environment around the vehicle 102, such as a 180 degree region behind the vehicle 102 and the mosaic image corresponds to the limited region in the fields of views of the cameras) (para[0063]; [0044]).  
claim 16, Ren and Sato teach all of the limitations of claims 11 and 15 as discussed above.  In addition, Ren teaches wherein a size of the specified area and/or a shape of the specified area and/or a display perspective of the adapted surroundings model, is adapted based on a vehicle speed and/or the distance data (i.e. Fig. 11 versus Fig. 12, where Fig. 12 is a graphical display of an environment around a vehicle that is generated using the process of Fig. 2 to reduce or eliminate the distortion of objects in the environment around the vehicle; during process 200, the in-vehicle information system 104 generates range data (i.e. “distance data”) corresponding to objects around the vehicle; the depth sensors generate range data for multiple objects that are in view of the cameras 168) (Figs. 11 and 12; para[0065]; para[0043]).
In regard to claim 17, Ren and Sato teach all of the limitations of claims 11 and 15 as discussed above.  In addition, Ren teaches further comprising: 
displaying a projection area outside the adapted surroundings model (i.e. Fig. 8 depicts a projection surface 804 that extends for a location 808 of a vehicle proxy model in a 3D virtual environment) (Fig. 8; para[0047]), which is situated at least partially perpendicularly with respect to a base area of the specified area (i.e. polygon 832 corresponds to a terrain feature in the physical environment; in Fig. 9, polygon 832 appears relatively perpendicular to location 808) (Figs. 8 and 9; para[0047]), at least one subarea of a detected image being projected onto the projection area (i.e. the processor 108 translates vertices in the polygons of the projection surface onto the surface of the polygon 832 to deform the projection surface 804) (Figs. 8 and 9; para[0047]).  
claim 18, Ren and Sato teach all of the limitations of claims 11, 15, and 17 as discussed above.  In addition, Ren teaches wherein the display of the projection area occurs as a function of a vehicle speed and/or the distance data (i.e. the process 108 inserts the polygon 832 corresponding to the terrain feature into the virtual environment corresponding to a relative geographic location of the terrain feature object to the vehicle 102; if the terrain feature is within the effective range of the range sensors 172, then the processor 108 optionally aligns the polygons for the terrain feature object to a corresponding point cloud of data from the range detection sensors to increase the accuracy of the placement of the polygons for the terrain feature object within the virtual environment) (Figs. 8 and 9; para[0046]).  
In regard to claims 19 and 20, the claims recite analogous limitations to claim  11 above, and are therefore rejected on the same premise.  
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936. The examiner can normally be reached Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488           

/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488